Title: General Orders, 5 January 1781
From: Washington, George
To: 


                        
                             Friday January 5th 1781
                            Parole 
                            Countersigns –
                        
                        Captain Lieutenant Hubbell of the 2d regiment of artillery is appointed Paymaster to the same from the 1st
                            Instant vice Captain Lieutenant Guion who declines that appointment.
                    